PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea and Entry of Final Order of Discipline.
The Florida Bar presented the petition stating:
1. During October 1970, Respondent, Gino Negretti, agreed to defend Francisco Valerio against possible litigation arising from an automobile accident.
2. Litigation involving the aforementioned accident did arise and a complaint naming Mr. Valerio as defendant was filed on July 20, 1972; such complaint and an accompanying summons being served on a date when Mr. Valerio was out of the country.
3. A default judgment was entered against Mr. Valerio, and he subsequently contacted .Respondent, who for a fee of $75, filed a motion to set aside the default alleging that Respondent was the attorney of record in the case.
4. The case was eventually set for trial, but Respondent failed to inform Mr. Valerio of the trial date and failed himself to appear at trial in Mr. Val-erio’s behalf, resulting in a final judgment being entered against Mr. Val-erio.
5. During February 1973, Respondent received a Motion to Tax Costs, filed by the plaintiffs in the above-mentioned action, and a notice of hearing on the Motion.
6. Respondent failed to advise Mr. Val-erio of the hearing on the Motion to Tax Costs, and failed to appear at the hearing on Mr. Valerio’s behalf.
7. Pursuant to a complaint against Respondent filed by Mr. Valerio, investigative proceedings were held on October 15, 1976, by the Eleventh Judicial Circuit Grievance Committee, Committee “J.”
8. On October 15, 1976, the Eleventh Judicial Circuit Grievance Committee “J” found probable cause justifying further disciplinary proceedings against Respondent.
9. On February 7, 1977, staff counsel offered Respondent the opportunity to enter a conditional guilty plea for consent judgment and, pursuant to subsequent negotiations, Respondent agreed to do so, contingent on approval by the Supreme Court and the Board of Governors of The Florida Bar.
10. Thereafter, staff counsel submitted a conditional guilty plea for consent judgment to Respondent.
11. At its March 1977 meeting, the Board of Governors of The Florida Bar accepted Respondent’s conditional guilty plea subject to approval by the Supreme Court.
The Petition for Approval of Conditional Guilty Plea is granted, and it is ordered:
*701. That the suspension from the practice of law for a period of thirty (30) days shall begin June 1, 1977, with automatic reinstatement at the end of said period;
2. That respondent shall notify his clients pursuant to Article XI, Rule 11.10(6) of the Integration Rule of The Florida Bar; and
3. That costs in the amount of Two Hundred Twenty-Seven Dollars ($227.00) are hereby taxed against Respondent, to be paid within thirty (30) days from this date.
It is so ordered.
OVERTON, C. J., and ADKINS, BOYD, ENGLAND and KARL, JJ., concur.